DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 08/11/2021.  Claims 1, 2, 4, 8-10, 14-17, and 19, of which claims 1, 9 and 16  are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 3, 5-7, 11-13, 18, and 20 is acknowledged. 

	Rejection/objection of claims 3, 5-7, 11-13, 18, and 20 is rendered moot in view of their cancellation by the applicant’s amendment.

	Specification objection is withdrawn in view of the amendment.

	Claim objections are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 112(b) are withdrawn in view of the .

	Claim rejections under 35 USC § 112(d) are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 102 are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 103 are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 08/11/2021 (see Remarks, pages 7-9) with respect to claims 1, 2, 4, 8-10, 14-17, and 19 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

 	Applicant has removed claims 3, 5-7, 11-13, 18, and 20  in the present claim amendment, rendering their rejection moot.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/28/2021 have been 

Allowable Subject Matter
 	Claims 1, 2, 4, 8-10, 14-17, and 19  are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Shah et al. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that 

“estimate a force between the electronic device and the ground; obtain a falling angle of the electronic device, and determine, according to the falling angle, hardware of the electronic device that first touches the ground; determine a force threshold corresponding to the hardware”, in combination with “obtain falling data to be reported from the fall detection sensor when the continuous weightlessness duration is longer than a preset duration and the force is greater than the force threshold, as recited in claim 1, and some variation of wording as recited in claims 16. The respective dependent claims 2, 4, 8, 17 and 19 are allowable for the same reason, correspondingly.

“obtaining, with a processor of the electronic device coupled with the timer and the fall detection sensor, an acceleration curve of the electronic device corresponding to a preset time period, wherein the preset time period is a continuous period from a start time point of weightlessness of the electronic device to an end time point of the continuous weightlessness duration; determining, with the processor, whether the acceleration curve satisfies a preset condition”, in combination with “obtaining, with the processor falling data to be reported from the fall detection sensor when the continuous weightlessness duration is longer than a preset duration and the acceleration curve satisfies the preset condition”, as recited in claim 9. The respective dependent claims 10, 14 and 15 are allowable for the same reason, .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Rothkopf et al. (US 2013/0257582 A1), which is equivalent of WO 2013151871 of IDS field on 07/28/202.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Nader Bolourchi/
Primary Examiner, Art Unit 2631